Filed Pursuant to Rule 424(b)(5)Registration File No. 333-204469 Prospectus Supplement (To Prospectus dated June 5, 2015) 2,500,000 Shares InfoSonics Corporation Common Stock We are offering 2,500,000 shares of our common stock at a price of $0.40 per share pursuant to this this prospectus supplement, the accompanying prospectus and a securities purchase agreement entered into by us and the investors. In a concurrent private placement, we are also offering to the investors an equal number of warrants to purchase shares of our common stock.
